[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action by the plaintiff, Alfred Jubenville, Jr as against the remaining defendants, namely Thomas J. Poirier, Jr., William J. Callahan and Charlene Callahan. All the defendants reside in the County of New Haven, City of Shelton, Connecticut. The action was withdrawn against the remaining defendants. Thomas J. Poirier was sued erroneously, but a subsequent suit was filed against Thomas J. Poirier, Jr. is still in effect as he was served again with his proper name and address. The above three mentioned cases have been consolidated.
On March 13, 1993 the plaintiff was assaulted by the defendants Thomas J. Poirier, Jr. and William J. Callahan. As a result of that beating, the plaintiff suffered severe damage to his left eye, a broken jaw, damage to all his facial bones and trauma to his brain and further, damage to his respiratory system. He was transported to Griffin Hospital by ambulance and remained there for eight days. He was placed in intensive care and received surgery. His medical specials resulted in costs of $62,135.33. His economic damage exceeded $5,000.
Suit was initiated against Charlene Callahan because her son was a minor at the time of the incident. After proper notification, the three defendants were defaulted. At one appearance, Thomas J. Poirier, Jr. who appeared without the other defendants, was given time to get an attorney and file an appearance in this action. As at the time of this hearing in damages, none of the defendants appeared for trial or contacted an attorney.
There was allegation of the plaintiff being intoxicated at the time of this but the court finds no relationship to the intoxication and the altercation. CT Page 14422
The court finds for the plaintiff Alfred Jubenville in the amount of $250,000 as against all defendants, with costs.
Philip E. Mancini, Jr Judge Trial Referee